ACCEPTED
                                                                                                                   03-14-00518-CV
                                                                                                                           8116383
                                                                                                        THIRD COURT OF APPEALS
                                                                                           John w. thomas, partner AUSTIN, TEXAS
                                                                                                              12/7/2015 1:44:17 PM
                                                                 1100 Norwood Tower | 114 West 7th St | Austin, JEFFREY
                                                                                                                 Tx 78701 D. KYLE
                                                   512.495.1400 | FAX 512.499.0094 | jthomas@gbkh.com | WWW.GBKH.COM CLERK




                                             December 7, 2015                               FILED IN
                                                                                     3rd COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     12/7/2015 1:44:17 PM
                                                                                       JEFFREY D. KYLE
Via Electronic Filing                                                                        Clerk
Court of Appeals
Third District of Texas
P. O. Box 12547
Austin, Texas 78711-2547

       Re:     Court of Appeals No. 03-14-00518; James Poe and Senior Retirement Planners,
               LLC v. Espinosa, in his capacity as Receiver of Retirement Value, LLC.

Dear Clerk:

       In accordance with the Court’s notice of December 3, 2015, this letter will serve as
notification that John W. Thomas, attorney for Appellee Eduardo Espinosa, Receiver of
Retirement Value, LLC, in the above-referenced case, will be presenting oral argument
before the court on January 27, 2016 at 1:30 p.m.

       If you have any questions, please call me at (512) 495-1407.

                                                   Yours sincerely,


                                                   George, Brothers, Kincaid & Horton, LLP


                                                   /s/ John W. Thomas
                                                   John W. Thomas
                                                   Counsel for Appellee, Eduardo S. Espinosa
                                                   In his Capacity as Receiver for Retirement
                                                   Value, LLC


JWT/sn
cc:    Scott E. Lindsey, Counsel for Appellants (Via electronic service)
       Client